DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.       Claims 1-2, 9, 17-18 have been amended, claims 7 has been cancelled, claims 3-4, 11-14 have been withdrawn, and claims 1-6, 8-18 are pending as amended on 09/27/21. 
4.         The new ground of rejection set forth below for claims are necessitated by Applicant's amendment filed on 09/27/21. In particular, claim 1 has been amended to include features ‘a first block (A) comprising of (meth)acrylate monomer units carrying a COOH or COO- group or esters thereof’ and ‘wherein the block polymer (P) has a molecular weight-average weight of greater than 500,000 g/mol.’ Now, the scope of independent claim 1 and the claims depends from claim 1 are changed. For this reason, the present action is properly made final.
5.         Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
6.         The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Priority
7.        This application is a CON of 15/564,818 10/06/2017 ABN 15/564,818 is a 371 of PCT/EP2016/057544 04/06/2016.
           Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application FRANCE 1500700 04/07/2015 filed on 10/06/2017.

Response to Amendment
8.         Applicant's amendment filed on 09/27/21, has been fully considered and entered. 

Response to Arguments
9.         Applicant's arguments with respect to rejection of claims 1-2, 5, 8-9, 11, 15-18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph filed on 09/27/21, have been fully considered but are moot in view of amendment. Accordingly, previous rejections have been withdrawn.
10.         Applicant's arguments with respect to rejection of claims 1-2, 5, 8-9, 11, 15-16, 18 under 35 U.S.C. 102(a)(1) as being anticipated by Tiemeyer (C. Tiemeyer et al, Impact of temperature on the solution conformation and performance of AMPS®- and AHPS-based fluid loss polymers in oil well cement, Z. Naturforsch. 2014, 69b, 1131-1140) filed on 09/27/21, have been fully considered but are moot in view of amendment. Tiemeyer does not disclose amended features. Accordingly, previous rejections have been withdrawn.
0C) fluid loss polymer for oil well cementing containing allyloxy-2-hydroxy propane sulfonic (AHPS) acid monomer, J. Applied. Polymer. Science. 851-860, (2013), hereinafter called “Tiemeyer-1”) filed on 09/27/21, have been fully considered but are moot in view of amendment. Tiemeyer-1 does not disclose amended features. Accordingly, previous rejections have been withdrawn.
12.         Applicant's arguments with respect to obviousness type double patenting rejection filed on 09/27/21, have been fully considered but are not persuasive. Applicants argument regarding narrowing of the claimed subject matter does not overcome the obviousness type double patenting. Accordingly, previous rejections have been maintained. 

Scope of the Elected Invention
13.      Claims 1-6, 8-18 are pending in this application.  Claims 3-4, 11-14 have been withdrawn in amendment filed on 09/27/21 and claims 6, 10 have been withdrawn in previous Office action. The scope of the elected subject matter that will be examined and searched is as follows:
           Claims 1-2, 5, 8-9, 15-18 are drawn to a method and species i) fluid- particle interaction: the fluid comprise solid particle (p), (ii) a weight-average weight: greater than 500000 g/mol, (iii) monomer for block A: acrylic acid, (iv) monomer for block B: 

Double Patenting
14.      The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
15.       Claims 1-2, 5, 8-9, 15-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 7-9, 12-15, 20-21 of copending Application No. 15/026780 (hereinafter called “‘780” as amended on 06/17/21). Although the claims at issue are not identical process, they are not patentably distinct from each other because instant claims are directed to process comprising injecting under pressure into a subterranean formation a fluid comprises solid particle and a fluid loss control and rheology agent comprising a block polymer and copending claims are directed to process for controlling fluid loss, and the aqueous fluid for injection under pressure within oil bearing formation comprising block polymer and solid particle, wherein instant claim 1 does not define the weight of first block, however, copending claim 1 define the weight of first block.
Regarding claims 1, instant claim 18 defined U5 as first polymer block is acrylate monomer carrying COOH, or COO– groups, ‘780 claim 1 discloses a process for controlling fluid loss, comprising injecting, under pressure into a subterranean formation, a fluid that comprises solid particles and/or is brought into contact with solid particles dispersed within a fluid downhole the subterranean formation subsequent to the injecting and further comprises a block copolymer, comprises a first block having a weight-average molecular weight between 1,000 and 30,000 g/mol which, at the time of the injecting, is, and/or, after the time of the injecting, becomes adsorbed on at least a portion of the particles; and a second block with a composition distinct from that of said first block, with a weight-average molecular weight of greater than 10,000 g/mol and up to 900,000 g/mol which is soluble in the fluid. Since the a weight-average molecular weight of greater than 10,000 g/mol and up to 900,000 g/mol of second block, read on  weight-average molecular weight of greater than 500,000 g/mol of the polymer. Claim 1, 7 define U5 as first polymer block is acrylate monomer carrying COOH, or COO– groups.
          Regarding claim 2, 5, since ‘780 claims, e.g. claims 12-14 discloses the composition as instantly claimed, the function of the copolymer/composition, e.g. adsorbing, dispersing and stabilizing, sedimentation of the particle would inherently be same as instantly claimed. “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I) , In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v 
           Regarding claim 8, ‘780 claims 8, 13 discloses the fluid is an oil cement grout which comprises the polymer as additive.
            Regarding claims 9, 15, 17, ’780 claim 20 discloses the second block comprises dimethylacrylamide monomer units, and has a weight-average molecular weight of between 200,000 and 700,000 g/mol.
          Regarding claim 16, ’780 claim 12 discloses AMPS.       
          Regarding claim 18, ‘780 claims 7 discloses cement and the monomers as instantly claimed.
           This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
16.       The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


17.        Claims 1-2, 5, 8-9, 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1 the upper limit of weight-average molecular weight of block polymer (p) is not defined. This leads to an interpretation of unlimited or undefined molecular weight of the polymer. Further, the weight-average molecular weight upper limit of the polymer is not defined in the specification. Accordingly, claim 1 is indefinite. In this Office action the claim is interpreted as best understood. 
           Claims 2, 5, 8-9, 15-18 depends from rejected claim 1.
           Appropriate correction is required.

Claim Rejections - 35 USC § 112
18.     The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

19.      Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 18 represent broader recitation of “acrylayte” monomer unit of first block (A), whereas base claim represent narrow recitation “meth)acrylate.” Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present 

Allowable Subject Matter
20.       The following is a statement of reasons for the indication of allowable subject matter:  The closest prior arts Tiemeyer (C. Tiemeyer et al, Impact of temperature on the solution conformation and performance of AMPS®- and AHPS-based fluid loss polymers in oil well cement, Z. Naturforsch. 2014, 69b, 1131-1140) and/or Tiemeyer (C. Tiemeyer et al, Synthesis, characterization, and working mechanism of a synthetic high temperature (200 0C) fluid loss polymer for oil well cementing containing allyloxy-2-hydroxy propane sulfonic (AHPS) acid monomer, J. Applied. Polymer. Science. 851-860, (2013), hereinafter called  “Tiemeyer-1”) do not disclose claim 1 amended features, specifically ‘a first block (A) comprising of (meth)acrylate monomer units carrying a COOH or COO- group or esters thereof, which is adsorbed on at least a portion of the particles (p).’  Closest prior arts do not disclose or suggest claimed process.

Conclusion
21.        Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
         Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUMAR R BHUSHAN whose telephone number is (313)446-4807.  The examiner can normally be reached on 9.00 AM to 5.50 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RANDY P GULAKOWSKI can be reached on (571)272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/KUMAR R BHUSHAN/Primary Examiner, Art Unit 1766